DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 8-10, 13, 14,17, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al., US 2017/0280133, and in view of Murali et al., US 2017/0372527 A1, and further in view of Elazary et al., US 2017/0308070 A1.

4. 	As per claim 1, Niemela discloses: A method comprising: 
receiving, by a computing system, a first input signal captured by a first device navigating an environment and a second input signal captured by a second device navigating the environment; (Niemela, ¶6, “first image data from a first source image and second image data from a second source image, said scene model comprising scene points, each scene point having a location in a coordinate space of said scene.”)
generating, by the computing system, a first three-dimensional (3D) point cloud map from the first input signal and a second 3D point cloud map from the second input signal; (Niemela, ¶52, “FIG. 3b illustrates forming a point cloud from multiple captured images. The image data may be captured from a real scene using a number of different techniques. If multiple images are available for the same scene, with each image captured from a different origin position, that image data can be used to estimate the position and color for object surfaces. The exact positions (LOC1, LOC2) and orientations (DIR1, DIR2) of the cameras in the scene may be known or calculated for each image. In addition, the lens behavior may be known or calculated so that each pixel in the image has a direct correspondence with a 3d vector in space.”)

5.	Niemela doesn’ t expressly discloses:
determining, by the computing system, that the first 3D point cloud map overlaps with the second 3D point cloud map; and
 merging, by the computing system, the first 3D point cloud map with the second 3D point cloud map in response to determining that the first 3D point cloud map overlaps with the second 3D point cloud map.  

6.	Murali discloses:
determining, by the computing system, the first 3D point cloud map overlaps with the second 3D point cloud map; (Murali, ¶69, “when the point clouds have a similar alignment. (If a very reliable initial approximate alignment can be obtained, the first assumption of substantial overlap can be somewhat relaxed, as in this case even a small surface overlap can lead to successful alignment refinement.).”) and
 merging, by the computing system, the first 3D point cloud map with the second 3D point cloud map in response to determining the first 3D point cloud map overlaps with the second 3D point cloud map. (Murali, ¶151, “The merging may be performed by combining the point clouds of the first and second chunks, including transforming the first chunk to the coordinate system of the second chunk in accordance with the registration, combining matching points of the first chunk and second chunk (e.g., if a point from the point cloud of the transformed first chunk is very close to a point from the point cloud of the second chunk, one of those points can be discarded), potentially removing extraneous or spurious points in the regions of overlap, and adding the unique points from the first chunk and the second chunk (e.g., including, in the point cloud of the merged chunk, the points from the non-overlapping regions of the first and second chunks).”

7.	Murali is analogous art with respect to Niemela because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of determining, by the computing system, the first 3D point cloud map overlaps with the second 3D point cloud map; and merging, by the computing system, the first 3D point cloud map with the second 3D point cloud map in response to determining the first 3D point cloud map overlaps with the second 3D point cloud map, as taught by Murali into the teaching of Niemela. The suggestion for doing so would involve searching for the best transformation that minimizes a cost function over the space of all possible transformations.  Therefore, it would have been obvious to combine Murali with Niemela.



9.	Elazary discloses: the first and second devices are configured to move independently from each other and along separate paths in the environment.( Elazary, ¶39, “FIG. 4 illustrates the modified robot operation of some embodiments for keeping robots in at least first and second lanes. The figure presents a first robot 410 operating in a first lane 420 because the first robot 410 maintains a first distance from a first reference point 430 that is about perpendicular to the first robot's 410 directional movement. The figure also presents a second robot 440 operating in a second lane 450 because the second robot 440 maintains a greater second distance from a second reference point 460 that is about perpendicular to the second robot's 440 direction movement.”)

10.	Elazary is analogous art with respect to Niemela in view Murali because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of that  the first and second devices are configured to move independently from each other and along separate paths in the environment, as taught by Elazary into the teaching of Niemela in view Murali. The suggestion for doing so would allow the first and second device scan data within first and second paths. Therefore, it would have been obvious to combine Niemela in view Murali with Elazary.

11. 	As per claim 2, Niemela in view Murali, and in view Elazary discloses: The method of claim 1, further comprising: 
calibrating the first device to align the first 3D point cloud map with the environment by performing one or more movements of the first device along one or more axes within a three-dimensional space.  (Niemela, ¶55, “Alternatively, multiple images can be captured using multiple cameras simultaneously in time, each with a known or pre -calibrated relative position and orientation to a reference point.”, and ¶56, “Such a sensor should be co-located and calibrated with a normal color image sensor with the same calibration requirements as the multiple image technique, such that each pixel can be given an estimated color and position in space relative to the camera.”)

12. 	As per claim 3, Niemela in view Murali, and in view Elazary discloses: The method of claim 1, wherein generating the first 3D point cloud map and the second 3D point cloud map includes generating at least portions of the first 3D point cloud map and the second 3D point cloud map simultaneously. (Murali, ¶55, “Alternatively, multiple images can be captured using multiple cameras simultaneously in time, each with a known or pre-calibrated relative position and orientation to a reference point. In this case objects in the scene, or the camera system itself, need not be static. With this approach it is possible to create sequences of layers for each moment in time matching the moments when each set of images was captured.”)


identifying a location captured by the first device within the environment as a virtual landmark; (Niemela, Figure 3b, and ¶52, “FIG. 3b illustrates forming a point cloud from multiple captured images. The image data may be captured from a real scene using a number of different techniques. If multiple images are available for the same scene, with each image captured from a different origin position, that image data can be used to estimate the position and color for object surfaces.”, ”Notes: P1, P2, PN are equated to virtual landmarks”.)  and 
associating a physical location in the environment with a map location within the first 3D point cloud map for the virtual landmark.  (Niemela, ¶52, “The exact positions (LOC1, LOC2) and orientations (DIR1, DIR2) of the cameras in the scene may be known or calculated for each image. In addition, the lens behavior may be known or calculated so that each pixel in the image has a direct correspondence with a 3d vector in space. With this information, pixels from one image (CAM VIEW 1) from a first camera can be matched against similar colored pixels in another image (CAM VIEW 2) from a second camera along the vector path upon which the matching pixel must lie. Once a match is found, the position (coordinates) in space can be found from the intersection point of the two 3d vectors (VEC1 and VEC2 for point P1). In this manner, points P1, P2, P3, . . . PN of the surfaces of the objects may be determined.”)

14.	As per claim 8, Niemela in view Murali, and in view Elazary discloses: The method of claim 6, further comprising: 
The first render layer therefore comprises pixels that represent those parts of the scene that is directly visible from a viewpoint and have e.g. been captured by a first camera.”) and
 indexing the object based on a position relative to the virtual landmark.  (Niemela, ¶59,” As explained earlier, a number of points P1, . . . , PN and PX1, PX2 in FIG. 4a may be formed, each point having colour and a position in space. Points PX1 and PX2 are hidden behind pixels P1, P2 and P3… Alternatively, a parametrized mapping function can be used to more compactly encode the position vector for each point in space from the origin based upon the index of the point into a sequence of points, interpreted as a 2 dimensional regular layout (image) with known integer width and height, comprising render layer pixels RP1, RP2, RP3 and RPX1, RPX2.”)

15. 	As per claim 9, Niemela in view Murali, and in view Elazary discloses:  The method of claim 1, further comprising:-22- Attorney Docket No: CSI18-AI09associating the first 3D point cloud map with the environment by associating a physical location of the environment with a the map location within the first 3D point cloud map to create a virtual coordinate. (Niemela, FIG. 3b, and ¶52,” FIG. 3b illustrates forming a point cloud from multiple captured images…. Once a match is found, the position (coordinates) in space can be found from the intersection point of the two 3d vectors (VEC1 and VEC2 for point P1). In this manner, points P1, P2, P3, . . . PN of the surfaces of the objects may be determined, that is, the color and position of the points may be calculated.”)

16.	As per claim 10, Niemela in view Murali, and in view Elazary discloses:  The method of claim 9, wherein associating the physical location of the environment with the map location within the first 3D point cloud map includes: receiving, from a user interface associated with the first device, a user input specifying the physical location when a user touches on the user interface. (Murali, ¶81, “The two chunks may be concurrently displayed on a screen, thereby making it easy for the user to adjust the rotation of the first chunk until it is approximately aligned with the second chunk. For example, in the case of a touchscreen interface, the user may rotate the chunk by touching and dragging the first chunk or using an appropriate touchscreen gesture, such as touching two fingers to the screen and making a twisting motion.”, and ¶106, “In some circumstances, the depth camera system includes two components: a detachable scanning component and a display component. In some embodiments, the display component is a computer system, such as a smartphone, a tablet, a personal digital assistant, or other similar systems.”)

17.	Claims 13, and 18, which are similar in scope to claim 1, thus rejected under the same rationale.

18.	Claims 14, and 19, which are similar in scope to claim 6, thus rejected under the same rationale.

19.	Claims 16, and 20 which are similar in scope to claim 8, thus rejected under the same rationale.

20.	Claim 17, which is similar in scope to claim 10, thus rejected under the same rationale.

21.	Claims  4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al., US 2017/0280133, and in view of Murali et al., US 2017/0372527 A1, and in view of Elazary et al., US 2017/0308070 A1, and further in view of Zhang et al., US 8705893 B1.

22. 	As per claim 4, Niemela in view Murali, and in view Elazary discloses: The method of claim 1, wherein determining the first 3D point cloud map overlaps with the second 3D point cloud map includes (see rejection of claim 1 above.) -21- 

23.	Niemela in view Murali, and in view Elazary doesn’ t expressly disclose:
Attorney Docket No: CSI18-AI09detecting a first set of key frames within the first input signal that matches a second set of key frames within the second input signal as part of a loop detection process that executes during the generation of the first 3D point cloud map and the second 3D point cloud map. 

,” the global matching seeks to improve alignment accuracy by registering two key frames obtained relatively far apart in time yet sharing similar image content. For example, the reoccurrence of image content may be due to revisits, for instance, when the camera 14 returns to a position that it has viewed before. In this case, a matching pair of key frames is detected, and an error distribution method can be applied to improve the 3D registration results. Ultimately, a loop closure may be suitably performed to generate a globally consistent map.”)

25.	Zhang is analogous art with respect to Niemela in view Murali, and in view Elazary because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of detecting a first set of key frames within the first input signal matches a second set of key frames within the second input signal as part of a loop detection process that executes during the generation of the first 3D point cloud map and the second 3D point cloud map, as taught by Zhang into the teaching of Niemela in view Murali, and in view Elazary. The suggestion for doing so would improve the 3D registration results.  Therefore, it would have been obvious to combine Niemela in view Murali, and in view Elazary.


merging a first portion of the first 3D point cloud map with a second portion of the second 3D point cloud map based on position information associated with the first set of key frames and the second set of key frames. (Zhang, column 12, lines 21-30 “Given the transformation of a current key frame T, and the set of 3D points P.sub.c in the current camera frame, a subset of points is obtained (i.e., a horizontal slice) corresponding to a plane at height h, i.e., P.sub.h=[p.epsilon.P.sub.c:|y(Tp)-h|<.epsilon.] where y(p) is the y value of a 3D point p. Suitably, line segments are then extract and rectify in P.sub.h. The newly generated set of line segments are in turn merged with a partial map obtained from the previous key frames to form a new updated partial map.”) 

27.	Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al., US 2017/0280133, and in view of Murali et al., US 2017/0372527 A1, and in view of Elazary et al., US 2017/0308070 A1,  and further in view of McGregor et al., US 2015/0170416 A1.

28. 	As per claim 7, Niemela in view Murali, and in view Elazary discloses: The method of claim 6, (See 15) further comprising:

29.	Niemela in view Murali , and in view Elazary doesn’t expressly discloses:


30.	McGregor discloses:
localizing the first device using a triangulation calculation including at least the virtual landmark.  (McGregor, ¶69, “By specifying the exact dimensions and positions of known landmark points on the floor, we are able reverse the triangulation process to determine the precise camera positions where images were taken with respect to the same reference axes and scale.”)

31.	McGregor is analogous art with respect to Niemela in view Murali, and in view Elazary because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of localizing the first device using a triangulation calculation including at least the virtual landmark, as taught by McGregor into the teaching of Niemela in view Murali, and in view Elazary. The suggestion for doing so would determine the precise camera positions.  Therefore, it would have been obvious to combine McGregor with Niemela in view Murali, and in view Elazary.

32.	Claim 15, which is similar in scope to claim 7, thus rejected under the same rationale.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al., US 2017/0280133, and in view of Murali et al., US 2017/0372527 A1, and in view of Elazary et al., US 2017/0308070 A1,  and further in view of Pattison et al., US 2016/0150042 A1.

34. 	As per claim 11, Niemela in view Murali, and in view Elazary discloses: The method of claim 1, (See rejection of claim 1 above.) further comprising: 

35.	Niemela in view Murali, and in view Elazary doesn’t expressly discloses: 
receiving a request for a 3D point cloud map from a third device; and 
providing the merged 3D point cloud map, formed from the merging of the first 3D point cloud map with the second 3D point cloud map, to the third device in response to determining a device identifier of the third device is associated with the merged 3D point cloud map.  

36.	Pattison discloses: receiving a request for a 3D point cloud map from a third device; and providing the merged 3D point cloud map, formed from the merging of the first 3D point cloud map with the second 3D point cloud map (already disclosed in claim 1above.), to the third device in response to determining a device identifier of the third device is associated with the merged 3D point cloud map.  (Pattison, Abstract, “ Conditionally combining data from several sources may include retrieving data from several sources in response to a single request and using one or more redirection responses. The request from a client device may include a device identifier, a third-party identifier, a join identifier based, at least in part, on the device identifier, and first data from a first source, such as a first cookie, associated with the received request.”)

37.	Pattison is analogous art with respect to Niemela in view Murali, and in view Elazary because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of receiving a request for a 3D point cloud map from a third device; and providing the merged 3D point cloud map formed from the merging of the first 3D point cloud map with the second 3D point cloud map, to the third device in response to determining a device identifier of the third device is associated with the merged 3D point cloud map, as taught by Pattison into the teaching of Niemela in view Murali, and in view Elazary. The suggestion for doing so would provide a high performing content.  Therefore, it would have been obvious to combine Pattison with Niemela in view Murali, and in view Elazary.

38.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al., US 2017/0280133, and in view of Murali et al., US 2017/0372527 A1, and in view of Elazary et al., US 2017/0308070 A1,  and further in view of Rzeszutek et al., US 2018/0313956 A1.

39. 	As per claim 12, Niemela in view Murali, and in view Elazary discloses: The method of claim 1, (See rejection of claim 1 above.) further comprising: 


sharing, with a third device, the first navigation waypoint as part of providing the merged 3D point cloud map, formed from the merging of the first 3D point cloud map with the second 3D point cloud map, to the third device.
	receiving, from the first device, information specifying a first navigation waypoint for the first device.

41.	Rzeszutek discloses:
receiving, from the first device, information specifying a first navigation waypoint for the first device; (Rzeszutek, ¶42,” In some embodiments navigation of the mobile automation apparatus is fully autonomous, while in other embodiments the server 101 facilitates navigation of the mobile automation apparatus 103 by providing a map and/or paths and/or path segments and/or navigation data and/or navigation instructions to the apparatus 103 to help the apparatus 103 navigate among the modules 110.” )
sharing, with a third device, the first navigation waypoint as part of providing the merged 3D point cloud map, formed from the merging of the first 3D point cloud map with the second 3D point cloud map (already disclosed in claim 1 above.), to the third device. (Rzeszutek, ¶87, “However, in other embodiments, the combining occurs using the point cloud data 401-1, 401-2 and the navigation data 402 as inputs and the common point cloud data set 600 is generated from the individual lidar scanning data in each set of the point cloud data 401-1, 401-2, arranged in the common point cloud data set 600 using the navigation data 402.”, and ¶93, “However, the virtual lidar position 698 can be located anywhere relative to the common point cloud data set 600, for example at other camera positions (e.g. at a position of one of cameras 219) or other depth sensor positions above or below the at least two lidar devices 216, or between the at least two lidar devices 216. Indeed, in some embodiments, the virtual lidar position 698 is received at the server 101 as input, for example from an input device in communication with the server 101, and or transmitted by the mobile device 105.”)

42.	Rzeszutek is analogous art with respect to Niemela in view Mural, and in view Elazary i because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of sharing, with a third device, the first navigation waypoint as part of providing the merged 3D point cloud map formed from the merging of the first 3D point cloud map with the second 3D point cloud map, to the third device; receiving, from the first device, information specifying a first navigation waypoint for the first device, as taught by Rzeszutek into the teaching of Niemela in view Murali, and in view Elazary. The suggestion for doing so would increase reliability and processing speed of high volume of the combined data.  Therefore, it would have been obvious to combine Niemela in view Murali with Rzeszutek, and in view Elazary.

Response to Arguments

43.	Applicant’s arguments with respect to claims 1-20 filed 12/11/2020 have been considered but are moot because. Applicant submitted new amended claims. 

Conclusion 

44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.